Appellant was convicted of assault to murder, and his punishment assessed at ten years confinement in the State penitentiary.
The only bills of exception in the record complain of the action of the court in failing to give several special charges requested by appellant. There is with the record what purports to be a statement of the evidence had on the trial of the case, but it does not show to have ever been presented to the trial judge, and it is not approved nor signed by him. To be of any validity whatever, the statement of facts must be approved and signed by the trial judge. Lawrence v. State, 7 Texas Crim. App., 192; Bennett v. State, 16 Texas Crim. App., 236; Johnson v. State,29 Tex. 492; Hurst v. State, 39 Tex.Crim. Rep., and cases cited under section 1169, White's Ann. C.C.P. With no statement of the evidence we are authorized to consider, we can not pass upon whether the special charges should have been given, for in the absence of a statement of facts, if the charge is applicable to any state of facts that might be proven under the indictment, this court must presume the trial court submitted to the jury the law, and all the law, applicable to the testimony. Wright v. State, 37 Tex.Crim. Rep., and cases cited under section 1170, White's Ann. C.C.P.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                          May 3, 1916.